The opinion of the court was delivered by
Nicholls, C. J.
Defendant took no exception either to the general or to the special charges given to the jury, and we assume he was satisfied with them as containing correct enunciatious of the law. His only complaint is that the court did not make the special charge which he requested should be made. When the charge actually made correctly and fully states the law, it would be worse than useless to have additional special charges on points already accurately covered. A multiplicity of charges only tends to confuse the jury. We think the charges given by the court more fully protected the accused than did the special charges requested.
We see no good ground of complaint as to the matters referred to in the first bill of exception. Giving the defendant the full benefit of accepting as correct his proposition that Journee should have been permitted to have detailed statements which defendant’s counsel assumed might have been made to him by Martin at the time that Martini said to him: “Here is Martin to surrender,” it is shown that the statements which he sought to elicit were afterward repeatedly given to the jury by Journee and by Martini. We do not see in what manner accused was prejudiced by the statements having been brought out on rebuttal of Journee instead of on his cross-examination. The substantial result to be obtained was to have the statements go to the jury, and this was done. Defendant had the benefit of the statements.
We notice that in Martin’s own testimony brought up with the *1544records he denies having made the statements which were sought to be proved.
It is perfectly clear that if statements were made by him to Journee on the day after the killing they were not part of the res gestee, and that they were inadmissible. In this case there was no conversation at all by Martin at the time of the surrender, nor did Martini himself undertake to make any statement as to the occurrences of the day before, or to detail any conversation had by him with Martin; all that he did then was to announce a single fact — that Martin was on the spot to surrender.
We have been shown no grounds for setting aside the verdict and reversing the judgment.
The judgment appealed from is affirmed.